Citation Nr: 0201670	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  01-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anteriolateral plica syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to June of 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Fort Harrison, Montana.

In his July 2001 Substantive Appeal, the veteran requested an 
RO hearing.  He was scheduled for such a hearing on two 
occasions in December 2001 but failed to report for both 
hearings.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his claim.

2.  On balance, the veteran's left knee disability is 
moderate in degree; specific symptoms include minimal 
limitation of motion, crepitation on motion, and marked 
laxity of the patella.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
anteriolateral plica syndrome of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, the RO has obtained 
records of treatment reported by the veteran and has afforded 
him multiple VA examinations.  See also 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the June 2001 
Statement of the Case and the December 2001 Supplemental 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and evidently did not inform 
him of, the enactment of the new provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

In the appealed January 2000 rating decision, the RO granted 
service connection for anteriolateral plica syndrome of the 
left knee and assigned a 10 percent evaluation, effective 
from August 1999.

The evaluation assigned by the RO was based on the results of 
a September 1999 VA orthopedic examination, which revealed 
full range of motion of the left knee; no evidence of 
effusion, crepitus, medial or lateral laxity, or drawer sign.  
Tenderness was noted over the lateral joint line.  The 
impression was probable lateral meniscal tear.

Subsequently, in April 2000, the veteran underwent an 
arthroscopy with lateral retinacular release.  In June 2000, 
he was seen for complaints of swelling and pain, and an 
examination revealed moderate effusion with weak quadriceps 
and loss of flexion.  As a result, in a June 2000 rating 
decision, the RO assigned a temporary total evaluation under 
38 C.F.R. § 4.30 (2001) for the period from April 10 until 
July 1 in 2000.

An examination conducted at Whitefish Physical Therapy and 
Sports Rehab in December 2000 revealed left knee flexion from 
zero to 146 degrees, with strength of 4+/5.  Instability 
testing was negative, but the anterior cruciate ligament was 
described as "very loose."  Also, there was slight edema.

A February 2001 VA treatment record indicates that the 
veteran had no instability and full range of motion of the 
left knee, but there was some crepitus on range of motion 
testing and pain mostly in the anterior and medial areas.

The veteran's May 2001 VA examination revealed left knee 
motion from three or four degrees to 140 degrees, with 
prominent laxity of the lateral collateral ligament and some 
crepitation on motion.  Additionally, there was "marked" 
laxity of the patella, which was easily moved to quite far 
medially as well as laterally.  Lateral motion was 
"particularly greater" than in the right knee.  There was 
no tenderness or apprehension on palpation of the plica.  The 
examiner diagnosed chronic left knee pain, probably from a 
partially dislocating patella.  While plica syndrome was not 
shown, the examiner noted problems from excessive mobility of 
the patella.

A July 2001 letter from the veteran's employer indicates that 
he had to have his hours at work cut back due to "his 
injury."  

A November 2001 VA treatment record reflects that the veteran 
had minor pain on range of motion of the left knee and some 
"normal" crepitus.  Ligaments were stable.  The impression 
was chronic pain of the left knee, now probably post-
traumatic arthritis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

The RO has evaluated the veteran's left knee disorder by 
analogy at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  See 38 C.F.R. §§ 4.20, 4.27 
(2001).  Under this section, flexion limited to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
in order in cases of flexion limited to 30 degrees, while a 
30 percent evaluation is warranted in cases of flexion 
limited to 15 degrees.  As the record does not indicate 
flexion of less than 140 degrees, there appears to be no 
basis for a higher evaluation under this code section.

Nevertheless, particularly as the veteran's evaluation has 
been assigned by analogy, the Board has considered other 
diagnostic codes.  Under Diagnostic Code 5257, a 10 percent 
evaluation is in order for slight recurrent subluxation or 
lateral instability, a 20 percent evaluation is assigned in 
moderate cases, and a 30 percent evaluation is warranted in 
severe cases.  Since Diagnostic Code 5257 is not predicated 
on loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In terms of an overall left knee disability, the Board 
acknowledges that there is no indication of instability, and 
the degree of crepitus has varied.  However, the veteran has 
had very significant problems with the patella and laxity.  
Significantly, the VA doctor who examined the veteran in May 
2001 described his patellar laxity as "marked."

While the veteran's other left knee symptoms have been 
essentially mild in degree, this finding as to laxity raises 
a serious question as to whether the disability is best 
characterized as slight or moderate.  After resolving all 
doubt in the veteran's favor under 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001), the Board has determined that the 
disability is moderate in degree.  As rated by analogy under 
Diagnostic Code 5257, a 20 percent evaluation is therefore 
warranted.  

The veteran's left knee symptoms, viewed together, have not 
been shown to be severe in degree; therefore, a 30 percent 
evaluation is not in order under Diagnostic Code 5257.  There 
is also no evidence of favorable ankylosis of the knee in 
full extension or slight flexion between zero and 10 degrees, 
as would warrant a 30 percent evaluation under Diagnostic 
Code 5256; or extension limited to 20 degrees, as would 
warrant a 30 percent evaluation under Diagnostic Code 5261.  
Moreover, as the veteran has not been shown to have both 
arthritis and instability of the left knee, separate 
evaluations are not warranted for such disabilities.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).

Therefore, an increased evaluation of 20 percent, and not 
more, is warranted for the veteran's left knee disability.  
Moreover, the Board has considered the provisions of 
Fenderson, which allow for "staged" ratings, and concludes 
that the 20 percent evaluation should be assigned for the 
entire appellate period.  While minimal symptomatology was 
shown on the September 1999 VA examination, the veteran 
underwent left knee surgery only seven months later.  In view 
of this, the Board finds less likelihood of a perceptible 
change in the degree of symptomatology between the two VA 
examinations and will rate the disability accordingly.

Finally, the veteran has submitted no evidence showing that 
his service-connected left knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  The 
Board notes that the veteran has had to cut back his work 
hours due to disability but is satisfied that the assigned 
evaluation contemplates this limitation.  There is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  No follow-up hospitalization has been needed since 
the veteran's April 2000 left knee surgery.  

As such, the Board is satisfied that the veteran's 
limitations are fully contemplated in the assigned 20 percent 
evaluation, which has been increased in this decision.  
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001), which pertain in cases of 
"exceptional" circumstances warranting an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 20 percent for 
anteriolateral plica syndrome of the left knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

